Title: To Alexander Hamilton from Willem Six, [17 December 1790]
From: Six, Willem
To: Hamilton, Alexander


[Amsterdam, December 17, 1790]
Permettez, Monsieur, quoique je n’aye pas l’avantage d’être connu de vous, que j’ajoute quelques lignes a la Lettre des deux Maisons, de la derniere desquelles je Suis un des Associés.
L’Auteur du Federaliste est connu en Europe peutêtre plus, qu’il ne pense peutetre luy même. Elevé dans la carriere politique, que les evenemens des dernieres années m’ont fait échanger contre des occupations differentes, j’aÿ crû de mon devoir, non de lire, mais d’etudier cet ouvrage; et bientot l’agrement et l’Interet se sont reünis au devoir: Il ne conviendrait pas a votre delicatesse, Monsieur, d’entendre, ni a la mienne peutêtre de vous dire ce que j’en pense. Permettes moy seulement de vous assurer, que depuis ce temps j’ay ambitionné en silence la satisfaction d’entrer en Correspondance avec vous. L’occasion s’en est offerte, et je m’empresse de la saisir.
J’aime l’Amerique, Monsieur, comme l’on aime le spectacle d’un Etat jeune & fier de toute sa force & de toute sa beauté. J’y aÿ placé une partie de ma fortune, persuadé, que je rendrais service a ceux qui viendront aprés moÿ. Je suis egalement convaincu, qu’a la Paix les relations entre nos deux Patries deviendront très interessantes; qu’il ÿ aura plus d’intercourse entre les hommes eclairés des deux Paÿs, et que vraisemblablement et l’Ancien et le Nouveau Monde n’y pourront que gagner.
Pour peu que vous m’encouragies, Monsieur, je desirerais vous entretenir de plusieurs objets, qui regardent la prosperité generale. L’etude de l’Economie politique et des ouvrages immortels des Ecossais, et Surtout d’Adam Smith dans cette partie, a toujours eté mon occupation favorite. Ils peuvent adoucir assez les loisirs de l’homme retiré des affaires publiques, et qui, comme de raison, doit s’interdire de toucher a cette Arche Sacrée.
J’ay l’honneur d’etre avec des Sentimens d’une consideration particuliere Monsieur! Votre tres humble & très obeissant Serviteur!
Six
Amsterdam ce 17 de Decr. 1790.

Si vous me faites l’honneur, Monsieur, de me repondre, ajoutez y la bonté de le faire en Anglais. Je le lis, comme le Francais, ne l’ecrivant que difficilement.
